Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 07/20/2020 in which claim 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miler (US 2020/0139835 A1).
As to claim 1, Hernandez discloses a system for powering vehicles (see Fig 9), the system comprising: 
a roadway having of a pair of road-based conductors, the pair of road-based conductors (Fig 10A, 1011 & 1021) being parallel, a voltage is selectively delivered across the pair of road-based conductors; the pair of road-based conductors moves vertically with respect to the roadway from a lowered position to a raised position or from the raised position to the lowered position (see Fig 12, parags [0207-0208]);
a first tire (Fig 10A, 1099) of the vehicle having a first conductive surface (Fig 9, 950) 
and a second tire (Fig 10A, 1099) of the vehicle having a second conductive surface 

a vehicle power system of the vehicle receives the voltage from the first conductive surface and the second conductive surface and provides power to run or charge the vehicle (see abstract).
As to claim 2, Miler discloses the system of claim 1, wherein the vehicle power system receives the voltage from the first conductive surface and the second conductive surface and provides the power to an electric motor of the vehicle for moving the vehicle (see abstract, parags [0207-0208]).
As to claim 3, Miler discloses the system of claim 1, wherein the vehicle power system receives the voltage from the first conductive surface and the second conductive surface and provides the power to charge at least one battery of the vehicle (see abstract).
As to claim 4, Hernandez discloses the system of claim 1, wherein the roadway further comprises a vehicle detection sensor (implicit, see parags [0164], [0186]).
As to claims 9 and 17, Hernandez discloses a method of providing power to a vehicle (see Fig 9) while the vehicle is on a roadway, the method comprising: 

responsive to detecting that the vehicle is in proximity, raising the first road-based conductor and the second road-based conductor to extend above a surface of the roadway and delivering a voltage across the first road-based conductor and the second road-based conductor (see Fig 12, parags [0207-0208]); 
receiving one pole of the voltage by a first conductive surface (Fig 9, 950) of a first wheel (Fig 10A, 1099) of the vehicle, the first conductive surface being in electrical contact with the first road-based conductor; and 
receiving a second pole of the voltage by a second conductive surface (Fig 9, 950) of a second wheel (Fig 10A, 1099) of the vehicle, the second conductive surface being in electrical contact with the second road-based conductor (see parags [0207-0208]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miler (US 2020/0139835 A1) in view of Ichikawa et al (hereinafter Ichikawa) (US 2014/0103711 Al).
As to claims 7, the combination of Hernandez and Zhao does not disclose the system of claim 4, wherein the vehicle detection sensor detects a change in resonance as caused by metal of the vehicle.
However, Ichikawa discloses contactless power receiving device wherein the vehicle detection sensor detects a change in resonance as caused by metal of the vehicle (see parag [0069]). It would have been obvious to one skilled in the art before the effective filing date of then invention to modify the system of Miler to include the teachings as taught by Ichikawa in order to detect the presence of a vehicle based on the change in resonance.
6.	Claims 8, 11, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miler (US 2020/0139835 A1) in view of Zhao et al (hereainafter Zhao) (US 2014/0354229 A1).
As to claims 8 and 15, Hernandez does not disclose the system of claim 4, wherein the vehicle detection sensor further detects an identity of the vehicle.
However, Zhao discloses wherein the vehicle detection sensor further detects an identity of the vehicle (see claim 3). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Hernandez to include the teachings as taught by Zhao in order to identify types of vehicles.
As to claim 11, the combination of Hernandez and Zhao discloses the method of claim 9, wherein the step of delivering the voltage across the first road-based conductor and the second road-based conductor is only performed while detecting that the vehicle is in proximity of the first road-based conductor and the second road-based conductor (Zhao, see parags [0040-0041]).
As to claim 16, the combination of Miler and Zhao discloses the method of claim 15, further comprising billing based upon the identification of the vehicle (Zhao, see parag [0042]).
As to claim 18, the combination of Miler and Zhao discloses the system of claim 17, wherein the vehicle detection sensor further detects an identity of the vehicle (Zhao, see parag [0042]).
Allowable Subject Matter
Claims 5-6, 10, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0138911; US 2013/0025168 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        August 18, 2021